Citation Nr: 1454481	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as due to herbicide agents exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1970 to August 1973.

 The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2014, upon determining there was new and material evidence in the Veteran's claim, the Board reopened the issue of entitlement to service connection for diabetes mellitus, including as due to herbicide agents exposure, and remanded the matter for further development.  38 C.F.R. § 3.156(a).  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.


In the previous January 2014 remand, the Board determined additional records should be collected prior to adjudication of the Veteran's claim.  In addition, the Board instructed the following:

After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  This must include review of the evidence discussed in the November 2013 Informal Hearing Presentation, including in particular the following committee report by the National Research Council: Blue Water Navy Vietnam Veterans and Agent Orange Exposure, The National Academies Press (2011), available at http://www.nap.edu/catalog.php?record_id=13026.  If the claim for service connection for diabetes mellitus is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

A Supplemental Statement of the Case (SSOC) was issued in August 2014 where evidence cited included VA treatment records, dated July 2012 to August 2014, and two VA Development letters, dated February and March 2014.  However, the Veteran's representative argued in the October 2014 Informal Hearing Presentation that the committee report by the National Research Council: Blue Water Navy Vietnam Veterans and Agent Orange Exposure and the November 2013 Informal Hearing Presentation were not considered or addressed in the SSOC and therefore, a new SSOC was necessary.

Based on this procedural background, the appeal must be remanded for the issuance of a new SSOC that considers all evidence of record pertaining to the Veteran's claim.  See 38 C.F.R. §§ 19.31 (2014).  Moreover, prior to the issuance of a new SSOC, any treatment records, VA and non-VA, not already incorporated into the claims file, should be included. 

Accordingly, the case is REMANDED for the following action:

1. Updated pertinent treatment records, VA and non-VA, should be obtained and added to the claims folder.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be readjudicated.  This must specifically include review of the evidence discussed in the November 2013 Informal Hearing Presentation, including in particular the following committee report by the National Research Council: Blue Water Navy Vietnam Veterans and Agent Orange Exposure, The National Academies Press (2011), available at http://www.nap.edu/catalog.php?record_id=13026.  

If the claim for service connection for diabetes mellitus is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

